Citation Nr: 0511581	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  94-21 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left heel fracture prior to June 17, 1999, and to a rating 
in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from April 1974 to August 
1974, from September 1974 to February 1978, from October 1992 
to September 1993, and from October 1993 to September 1994.  
Further, the record reflects he has had additional service 
with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, among other things, established service 
connection for residuals of a left heel fracture, evaluated 
as noncompensable (zero percent disabling) effective October 
1, 1992.  By an April 2001 rating decision and concurrent 
Supplemental Statement of the Case (SSOC), the RO established 
a 20 percent rating for the service-connected left heel 
disorder, effective June 17, 1999.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in February 1999, a 
transcript of which is of record.

The Board notes that the veteran also perfected an appeal on 
the issues of entitlement to service connection for residuals 
of asbestos exposure, and for a rating in excess of 10 
percent for a left shoulder disorder.  A July 1999 Hearing 
Officer's Decision awarded a 20 percent rating for the 
service-connected left shoulder disorder, effective October 
14, 1998.  Thereafter, in an August 1999 statement, the 
veteran indicated that he was satisfied with the 20 percent 
rating assigned for his left shoulder, and that he was also 
withdrawing his appeal regarding his asbestos exposure claim.  
See 38 C.F.R. § 20.204.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.




REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

With respect to the duty to assist, the record reflects the 
veteran has been accorded multiple examinations of his 
service-connected left heel disorder, the most recent being 
in February 2000.  However, in an April 2005 statement, the 
veteran's representative contended, in part, that the this 
disability had worsened since the last VA examination in 
February 2000, and that the case should be remanded for a new 
examination.  In support of this contention, the 
representative submitted medical records which reflect that 
the veteran underwent a left ankle arthroscopy in January 
2005.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
representative's contentions that the service-connected left 
heel disorder has worsened since the last examination, as 
well as the fact that the veteran has had left ankle surgery 
since that time, the Board concludes that a contemporaneous 
VA examination is needed in order to make an informed 
decision regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability. 

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that it does not appear that the 
medical evidence regarding the veteran's January 2005 left 
ankle surgery was accompanied by a waiver of initial 
consideration by the agency of original jurisdiction of such 
evidence pursuant to 38 C.F.R. § 20.1304.  Consequently, it 
also warrants a remand.

Regarding the duty to notify, the Board notes that the Court 
emphasized in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  However, the record 
reflects that the veteran has not received the specific type 
of notice emphasized in Quartuccio with respect to the issue 
on appeal.  Accordingly, on remand, the RO should also 
undertake any additional development it deems necessary to 
ensure compliance with the requirements of the VCAA, to 
include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  See 38 C.F.R. 
§ 3.159.  The RO's attention is directed 
to  Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected left heel disorder 
since February 2000.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected left 
heel disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
April 2001, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




